     Case 2:15-cr-00707-SRB Document 598 Filed 09/27/19 Page 1 of 4




 1   Daniel D. Maynard, No. 009211
 2
     MAYNARD CRONIN ERICKSON
     CURRAN & REITER, P.L.C.
 3   3200 North Central Avenue, Suite 1800
     Phoenix, Arizona 85012
 4
     (602) 279-8500
 5   dmaynard@mmcec.com
 6 Daniel R. Drake, No.003781
 7 DRAKE LAW, PLC
   4340 East Indian School Road, Suite 21-113
 8 Phoenix, Arizona 85018
 9 (602) 881-5341
   drakelawplc@gmail.com
10
     Attorneys for Defendant
11
12                             UNITED STATES DISTRICT COURT
13                                   DISTRICT OF ARIZONA
14
       United States of America,                     2:15-cr-00707-SRB
15
                         Plaintiff/Respondent,       ABDUL MALIK ABDUL
16                                                   KAREEM’S EX PARTE REQUEST
              v.
17                                                   FOR ISSUANCE OF SUBPOENA
       Abdul Malik Abdul Kareem,
18
                         Defendant/Movant.
19
20         Defendant moves this Court, pursuant to Fed. R. Crim. P. 17(b) to issue a subpoena

21   calling for FBI agent Shari McAllister to appear and give testimony at the evidentiary
22
     hearing in this case set for 9:00 am on October 15, 2019, in Courtroom 502, of the Sandra
23
     Day O’Connor U.S. Courthouse, 401 West Washington Street, Phoenix, AZ 85003.
24
25         Defendant is indigent, having been found so by the Court on June 11, 2015.
26
27
                                                 1
28
     Case 2:15-cr-00707-SRB Document 598 Filed 09/27/19 Page 2 of 4




     Docket Report, minute entry. He is unable to pay the witness fees necessary to procure
 1
 2   the witnesses attendance.
 3
           The witness’s presence is necessary for an adequate defense. This Court set the
 4
     evidentiary hearing to explore the circumstances surrounding the authorization for the
 5
 6   pole camera, the reason for the existence of the pole camera, and the lack of disclosure

 7   of the pole camera video. Here are excerpts from the Court’s oral pronouncements at an
 8
     August 9, 2019 telephonic conference:
 9
                  THE COURT: I scheduled this telephonic conference in order to set an
10
11         evidentiary hearing. I have reviewed the pending motion and supplemental
12         briefing on the new trial, and I believe that an evidentiary hearing is appropriate,
13
           limited to the circumstances surrounding the pole camera footage that was just
14
15         disclosed fairly recently.

16                                      *     *       *
17
                  I think that it's important for me to know the facts and circumstances around
18
           the authorization for the pole camera, the lack of disclosure of why -- of the pole
19
20         camera's existence.

21                                      *     *       *
22
                  Obviously I'm concerned about the lack of disclosure of the pole camera
23
           footage, and I need to know and want to know more about that at an evidentiary
24
25         hearing.
26
27
                                                  2
28
     Case 2:15-cr-00707-SRB Document 598 Filed 09/27/19 Page 3 of 4




            Counsel believes that during the summer of 2015, SA McAllister was a supervisor
 1
 2   of electronic file storage (ELSUR or Electronic Surveillance Section) at FBI Phoenix
 3
     with responsibility for acceptance, storage, access, and retrieval of electronic files. Her
 4
     testimony would establish the procedures other agents used to submit electronic files for
 5
 6   storage under her control, how they could access those files, and what records might exist

 7   that would show who delivered, searched for, or accessed the pole camera video files.
 8
     Her testimony about the general procedures by which agents could submit and access
 9
     electronic files under her control would indicate the ease or difficulty of agents knowing
10
11   that such electronic files existed and accessing them, which is relevant to understanding
12   how the existence of the might have been overlooked or purposely suppressed. The
13
     testimony of SA McAllister will show who had access to the pole camera video and how
14
15   an agent could have found the existence of the video within the FBI file systems, and

16   when. It should also disclose by name those agents who did submit and access the video,
17
     and the dates on which they did so.
18
            Excludable delay under 18 U.S.C. § 3161 will not occur as a result of this motion
19
20   or a ruling thereon.

21          RESPECTFULLY SUBMITTED this 27 day of September 2019.
22
            MAYNARD CRONIN ERICKSON                           DRAKE LAW, PLC
23          CURRAN & REITER, P.L.C.
24
            /s/Daniel D. Maynard                              /s/Daniel R. Drake
25          DANIEL D. MAYNARD                                 DANIEL R. DRAKE
26
27
                                                 3
28
     Case 2:15-cr-00707-SRB Document 598 Filed 09/27/19 Page 4 of 4




 1
                                CERTIFICATE OF SERVICE
 2
           I hereby certify that on September 27, 2019, I electronically transmitted the
 3
 4   attached document to the Clerk's Office using the CM/ECF System for filing and
 5   transmittal of a Notice of Electronic Filing to CM/ECF registrants:
 6
 7
 8                                                   /s/Stacey McClellan
                                                     Stacey McClellan
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                4
28
